DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 2/10/2020.
Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,595,705.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 10,595,705 discloses substantially all the claimed features of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malec et al. (DE 102013104391 A1) (cited by Applicant) (machine translation attached).
Re claim 1, Malec discloses a supply container (ref. 3) for a dispensing device (ref. 1) for introducing a pourable detergent in metered amounts into a treatment chamber of a program-controlled cleaning appliance (abstract), the dispensing device including a rotatable carrier unit (ref. 10 ¶ [0047]), the supply container being replaceably receivable in the carrier unit (see fig. 1), the supply container comprising: 
a reservoir chamber (ref. 38, see fig. 8); 
a dispensing opening (ref. 5); 
a metering chamber (ref. 2) connectable to the reservoir chamber via an interposed outlet opening (ref. 4); and 
a closure device (ref. 27 see figs. 5-6, ¶ [0054]) configured to close the outlet opening at least until the supply container is first put into use, the closure device being configured to cooperate with an actuating device (¶ [0054] at a twisting movement of the reservoir 3 rolls the roll 27 on the side of the carrying unit 10…¶ [0068] by means of the reciprocating piston 12) to open the outlet opening to provide a flow path of the detergent from the reservoir chamber into the treatment chamber of the appliance via the metering chamber and the dispensing opening.
Re claim 2, wherein the actuating device is disposed on the carrier unit (see fig. 1 location of ref. 12 as connected to ref. 10), and wherein the closure device is configured to cooperate with the 
Re claims 10-11, wherein the closure device has a closure element (ref. 27 see figs. 5-6 ¶ [0054]) which is movably disposed on the supply container and is movable from a closed position to an open position and vice versa; wherein the closure element comprises a wall portion (wall of ref. 27) which in shape corresponds to the outlet opening (see figs. 5-6) and is disposed on a rotatable disk (¶ [0054] ref. 27 is formed as extended disk/roll).
Re claims 18-19, Regarding the supply container is “reusable” and “disposable”, this is a statement of intended use which does not patentably distinguish over Malec since Malec meets all the structural elements of the claim(s) and is capable of being reused or disposed, if so desired.  It being sole a matter of the user operation.  See MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malec, as applied above, in view of Classen et al. (US 20100108105 A1).
Re claim 7, Malec discloses as shown above but does not discloses an opening configured to receive a pin of the actuating device when the supply container is inserted in the carrier unit.  However, Classen discloses it is old and well-known in the detergent dosing art (abstract) to provide an opening (¶ [0031] openable closure) configured to receive a pin (¶ [0032] cannula) of the actuating device when the supply container is inserted in the carrier unit, in order to break a closure seal (ref. 32 ¶ [0031] film) establish a connecting with the supply container (¶ [0032] see fig. 4). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the supply container of Malec to further include a film closure device and corresponding pin on the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malec, as applied above, in view of Kessler et al. (US 2013/0137621 A1).
Re claim 13, Malec discloses as shown above but does not disclose wherein the closure device comprises a sealing film.  However, Kessler discloses it is well-known in the multi-dose detergent art to provide a sealing film (¶ [0018] sealing film) as a closure device.  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the closure device of Malec to further include a sealing film, as suggested by Kessler, in order to seal and protect the contents until use (Kessler ¶ [0118]-[0119]).

Allowable Subject Matter
Claims 3-6, 8-9, 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and addressing the nonstatutory double patenting rejection.  
With respect to claim 3, the prior art of record does not teach, suggest or motivate wherein the closure device includes a metering element, the metering element being movably disposed within the supply container, wherein the metering element cooperates with the actuating device by the insertion of the supply container into the carrier unit to automatically move from a non-metering position to a metering position in which the metering chamber provides communication between the reservoir chamber and the dispensing opening so as to provide the flow path of the detergent from the reservoir chamber into the treatment chamber of the appliance, in the context of claim 3.
With respect to claim 12, the prior art of record does not teach, suggest or motivate wherein the closure device includes a mating contour configured to cooperate with a ramp-shaped cam contour of the actuating device on a supply container side of the carrier unit, in the context of claim 12.
With respect to claim 14, the prior art of record does not teach, suggest or motivate wherein the supply container has a first container part providing the reservoir chamber and a second container part providing the metering chamber, the two container parts being movable relative to each other, the sealing film being disposed on one of the two container parts, in the context of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0087367 A1 note rotatable carrier unit and sealing films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711